 

Cas

10
11
12
13
14

15

17
18
19
20
21

22

 

b 5:21-cv-00695-JGB-SP Document 1-5 Filed 04/19/21 Pagelof2 Page ID #:22

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA-EASTERN DIVISION

JASMINE JONES, an individual; — CASE NO:
MINORS J.M.W., J.M.W., J.J and J.S.J,

by and through their Guardian Ad Litem, ) [PROPOSED]
JAMILA JAMES, ORDER GRANTING APPOINT-

MENT OF GUARDIAN AD LITEM

Plaintiffs,
Vv.

COUNTY OF SAN BERNARDINO, by
and through THE SAN BERNARDINO
COUNTY DEPARTMENT OF
CHILDREN AND FAMILY SERVICES;
KRYSTAL CAMPBELL-BANNER , an
individual; JUANITA GREEN, an
individual; RIVERSIDE COUNTY
SHERIFF DETECTIVE MATTHEW
POSSON, an individual; OLIVE CREST-
SAFE FAMILIES FOR CHILDREN, a
business entity form unknown; CONNIE
WOOD, an individual; CHRIS WOOD,
an individual; and, DOES 1 through 50,
inclusive,

DOES | through 50, inclusive,

Defendants.

 

-[-

ORDER GRANTING APPOINTMENT OF GUARDIAN AD LITEM

 

 

 
 

Cad 5:21-cv-00695-JGB-SP Document 1-5 Filed 04/19/21 Page 2of2 Page ID#:23

 

3 The Court, having read and considered Plaintiff's Ex Parte Petition for
4 || Appointment of Guardian ad Litem of the minors J.M.J.; JM.J.; J.J; and I.S.S., hereby

5 || Orders and finds as follows:

6 1. Appointment of a guardian of all minor plaintiffs is necessary or convenient
4 to the litigation of these proceedings.
3 2. JAMILA JAMES is hereby appointed as Guardian Ad Litem for Plaintiffs

J.M.J.; JM.J.; J.J. and J.S.J.for the purpose of bringing action against the

0 aforementioned Defendants in the above-captioned case, and on the claims

H stated therein.

IT IS SO ORDERED.

13 — -

 

 

 

14

DATED: April , 2021

 

° MAGISTRATE/JUDGE
16
17
18
19
20
21
22
23

24

25

27

28
2.

ORDER GRANTING APPOINTMENT OF GUARDIAN AD LITEM

 

 

 

 
